IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-14-00186-CV

IN THE INTEREST OF C.G. A CHILD,
                                                             Appellant



                            From the County Court at Law
                                 Ellis County, Texas
                              Trial Court No. 85553CCL


                            MEMORANDUM OPINION

       On June 20, 2014 Carla Arisano and Brock Brinkman filed a notice of appeal from

the trial court’s issuance of a protective order on March 21, 2014. The notice of appeal

appears to be untimely filed. The notice of appeal from the trial court indicates that no

motion for new trial was filed. Appellants indicate that “329b motions” were filed. A

motion for extension of time to file the notice of appeal is necessarily implied if the

notice of appeal is filed within 15 days of the date notice is due; but Appellant must still

supply a reasonable explanation for the late filing of the notice of appeal. See Verburgt

v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants have not filed any explanation for

the late filing of the notice of appeal.
         By letter dated July 11, 2014, the Clerk of this Court notified Appellants that the

appeal was subject to dismissal because it appeared that the notice of appeal was

untimely. See TEX. R. APP. P. 26.1. The Clerk also warned Appellants that the appeal

would be dismissed unless, within 21 days of the date of the letter, a response was filed

showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Appellants have

not filed a response.

         Additionally, this Court sent a notice that the appeal was subject to dismissal

because a docketing statement had not been filed. TEX. R. APP. P. 32.1; TEX. R. APP. P.

42.3(b), (c). No docketing statement has been filed.

         Accordingly, this appeal is dismissed.



                                           AL SCOGGINS
                                           Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 4, 2014
[CV06]




In the Interest of C.G. a Child                                                       Page 2